 1
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10   RONALD COHN, INC. d/b/a SPROUTS               Case No. 19-cv-00848-JAH-RBB
     FARMERS MARKET, a California
11   corporation,                                  ORDER GRANTING JOINT
                  Plaintiff,                       MOTION TO STAY CASE AND
12                                                 CONTINUE ALL DATES 60 DAYS
              v.
13
     SPROUTS FARMERS MARKETS, INC.,
14   a Delaware corporation; f/k/a and d/b/a       District Judge: Hon. John A. Houston
     SPROUTS FARMERS MARKETS, LLC,                 Magistrate: Hon. Ruben B. Brooks
15   a Delaware limited lability company,
                                                   Compl. Filed: May 6, 2019
16                         Defendants.             Amended Compl. Filed: June 4, 2020
                                                   Counterclaim filed: March 8, 2021
17
     AND RELATED COUNTERCLAIM
18
19            On May 18, 2021, Plaintiff and Counter-Defendant Ronald Cohn, Inc. (“Cohn”)

20   and Defendant and Counter-Claimant Sprouts Farmers Markets, Inc. (“Sprouts”), filed

21   a Joint Motion to Continue the Settlement Conference and Related Dates. See Doc. No.

22   68. On May 20, 2021, Magistrate Judge Brooks found good cause to grant the motion

23   with respect to the Settlement Conference, the Order to Show Cause hearing previously

24   scheduled, and the Fed. R. Civ. P. 26 compliance dates. See Doc. No. 69. However,

25   Magistrate Judge Brooks did not find good cause to continue the dates set forth in his

26   Scheduling Order Regulating Discovery and Other Pre-Trial Proceedings. See Id.

27   ///

28
       DM1\12043375.1                                        CASE NO.: 19-cv-00848-JAH-RBB
            ORDER GRANTING JOINT MOTION TO STAY CASE AND CONTUNE ALL DATES 60 DAYS
 1           After reviewing both the parties’ prior Joint Motion to (Doc. No. 68) and the
 2   instant Joint Motion for a Stay, it is clear that the specific contours of the parties’
 3   settlement negotiations were not presented to Magistrate Judge Brooks. In light of such
 4   disclosure, and in lieu of remanding the matter to Judge Brooks for reconsideration, the
 5   Court finds there is good cause to grant the parties’ motion. Accordingly, IT IS
 6   HEREBY ORDERED the Joint Motion to Stay Case and Continue All Dates 60 Days
 7   is GRANTED. This action is stayed for 60-days and all previously set dates in the case
 8   are continued 60 days. The revised schedule for the case is as follows:
 9    Dkt. Deadline                                Current Date          Proposed New
                                                                         Date
10
      57        Settlement Conference              June 3, 2021, at      August 3, 2021, at
11                                                 9:00 a.m. – All Day   8:30 a.m. – All Day
12    57        Settlement Conference Brief        May 27, 2021          July 27, 2021
13    56        Rule 26(f) conference              Completed             Completed
14
      56        Joint Discovery Plan               June 17, 2021         August 16, 2021
15
      56        Initial Disclosures (Rule 26(a))   June 24, 2021         August 23, 2021
16
      60        Join Parties, Amend Pleadings,     July 6, 2021          September 3, 2021
17              or File Additional Pleadings
18    60        Fact Discovery Completed /         November 5, 2021      January 4, 2022
                Discovery Cutoff (non-expert)
19
      60        Deadline to serve Written          September 3, 2021     November 2, 2021
20
                Discovery
21    60        Expert Designation                 December 3, 2021      February 1, 2022
22    60        Rebuttal Expert Designation        December 17, 2021     February 15, 2022
23    60        Rule 26(a)(2)(A) and (B)           January 21, 2022      March 22, 2022
                Disclosures
24
      60        Rule 26(a)(2)(D) Disclosures       February 4, 2022      April 5, 2022
25
      60        Expert Discovery Cutoff            March 4, 2022         May 3, 2022
26
      60        Pretrial Motions                   April 4, 2022         June 3, 2022
27
      60        Pre-Trial Disclosures              July 1, 2022          August 30, 2022
28
      DM1\12043375.1                         3              CASE NO.: 19-cv-00848-JAH-RBB
           ORDER GRANTING JOINT MOTION TO STAY CASE AND CONTUNE ALL DATES 60 DAYS
 1   60         Local Rule 16.1(f)(4)            July 11, 2022        September 12, 2022
                Stipulations and Agreements
 2
     60         Plaintiff’s Counsel to provide   July 18, 2022        September 19, 2022
 3              Proposed Pre-Trial Order
 4   60         Final Pretrial Order and Rule    July 25, 2022        September 26, 2022
                26(a)(e) Pretrial Disclosures
 5
     60         Final Pretrial Conference        August 1, 2022, at   October 3, 2022, at
 6                                               2:30 p.m.            2:30 pm.
 7
 8
 9   IT IS SO ORDERED.
10
11   Dated: June 2, 2021
12                                               ________________________________
13                                               JOHN A. HOUSTON
                                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      DM1\12043375.1                         3              CASE NO.: 19-cv-00848-JAH-RBB
           ORDER GRANTING JOINT MOTION TO STAY CASE AND CONTUNE ALL DATES 60 DAYS
